DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and the accompanying remarks, filed 08/10/2022, with respect to the gaps between the auxiliary sub-pixels and the main sub-pixels being equal have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bai et al. (US 2020/0135148).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) in view of Bai et al. (US 2020/0135148).
In reference to claim 1, Wang et al. (US 2021/0065625), hereafter “Wang,” discloses a display apparatus, with reference to Figure 1J, reproduced and annotated below, comprising: a substrate; a first display area A1 at which a plurality of main sub-pixels are on the substrate; and a second display area A2 at which a base unit is on the substrate, the base unit comprising a plurality of pixel groups including auxiliary sub-pixels and transmission portions, paragraph 190, wherein the pixel groups and the transmission portions are alternately arranged along a first direction, and auxiliary sub-pixels included in one pixel group among the pixel groups are provided in two rows, paragraph 102, and a size of an emission area of a first auxiliary sub-pixel among the auxiliary sub-pixels is greater than a size of an emission area of a first main sub-pixel exhibiting a same color as that of the first auxiliary sub-pixel among the main sub-pixels, paragraph 99.
Wang does not disclose gaps between the auxiliary sub-pixels of the pixel groups of the second display area are equal to corresponding gaps between the main sub-pixels.
Bai et al. (US 2020/0135148), hereafter “Bai,” discloses a display device including teaching gaps between the auxiliary sub-pixels of the pixel groups of the second display area 22 are equal to corresponding gaps between the main sub-pixels 21, paragraph 61. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for gaps between the auxiliary sub-pixels of the pixel groups of the second display area to be equal to corresponding gaps between the main sub-pixels. One would have been motivated to do so in order to maintain the display result of the whole screen, end of paragraph 61.
In reference to claim 2, Wang discloses a number of the auxiliary sub-pixels included in the one pixel group among the pixel groups is three, P01, P02, P03 in Figure 1J, and each of the auxiliary sub-pixels is arranged at a vertex of a virtual triangle.
In reference to claim 3, Wang is silent regarding a number of the auxiliary sub-pixels included in the base unit is 3/8 of a number of the main sub-pixels included in a corresponding unit having a same area as that of the base unit in the first display area in the embodiment of Figure 1J.
However, Wang teaches a number of the auxiliary sub-pixels included in the base unit, A02 is 3/8 of a number of the main sub-pixels included in a corresponding unit having a same area (2 × A01) as that of the base unit in the first display area A1, paragraph 97. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a number of the auxiliary sub-pixels included in the base unit to be 3/8 of a number of the main sub-pixels included in a corresponding unit having a same area as that of the base unit in the first display area. One would have been motivated to do so in order to form the second display area of a lower pixel density for transparency, paragraph 78 and the end of paragraph 97. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) in view of Bai et al. (US 2020/0135148) as applied to claim 1 above and further in view of Feng (US 2021/0143229).
In reference to claim 4, Wang does not disclose the one pixel group and two of the transmission portions are arranged in a second direction intersecting the first direction.
Feng (US 2021/0143229) discloses a display device including teaching one pixel group, PX1 in Figure 6, and two of the transmission portions, one S16 and one S15, are arranged in a second direction, perpendicular to direction AB in Figure 6, intersecting the first direction paragraph 44. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for one pixel group and two of the transmission portions to be arranged in a second direction intersecting the first direction. One would have been motivated to do so in order to form a region of low pixel density, L in Figure 6 and paragraph 44.

Claims 5, 6, 8-10, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) in view of Bai et al. (US 2020/0135148) and Ma et al. (US 10,756,136).
In reference to claim 5, Wang does not disclose a number of the auxiliary sub-pixels included in the one pixel group among the pixel groups is four, and each of the auxiliary sub-pixels is arranged at a vertex of a virtual rectangle.
Ma et al. (US 10,756,136), hereafter “Ma,” discloses a display device including teaching a number of the auxiliary sub-pixels, 20 in A3 in Figure 10, included in the one pixel group among the pixel groups is four, and each of the auxiliary sub-pixels is arranged at a vertex of a virtual rectangle, paragraph 44. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a number of the auxiliary sub-pixels included in the one pixel group among the pixel groups to be four, and each of the auxiliary sub-pixels to be arranged at a vertex of a virtual rectangle. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one pixel configuration for another.
In reference to claim 6, Ma discloses the virtual rectangle is a parallelogram, Figure 10.
In reference to claim 8, Wang discloses the pixel groups are apart from each other in the base unit, Figure 1J.
In reference to claim 9, Wang does not disclose the transmission portions each have a circular shape, A312 in Figure 13, paragraph 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the transmission portions to each have a circular shape. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one shape for another in an obvious change in shape.
Ma teaches transmission portions each have a circular shape.
In reference to claim 10, Wang does not disclose opposite electrodes integrally provided in the main sub-pixels and the auxiliary sub-pixels are arranged in the first display area and the second display area, and the opposite electrodes each comprise an opening corresponding to one of the transmission portions.
Ma discloses a display device including teaching opposite electrodes integrally provided in the main sub-pixels and the auxiliary sub-pixels are arranged in the first display area and the second display area, and the opposite electrodes each comprise an opening corresponding to one of the transmission portions, Figure 13 and col. 9 lines 8-31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for opposite electrodes to be integrally provided in the main sub-pixels and the auxiliary sub-pixels arranged in the first display area and the second display area, and the opposite electrodes each comprise an opening corresponding to one of the transmission portions. One would have been motivated to do so in order to form the cathode layer as a whole layer in the device manufacturing process, col. 9 lines 15-17.
In reference to claim 13, Wang discloses a display apparatus, with reference to Figure 1J, comprising: a substrate comprising a first display area A1 in which main sub-pixels are provided and a second display area A2 in which a pixel group including auxiliary sub-pixels and a transmission portion are provided, paragraph 190; a first pixel electrode and a first emission layer, each configured to implement a first main sub-pixel among the main sub-pixels; a second pixel electrode and a second emission layer, each configured to implement a first auxiliary sub-pixel exhibiting the same color as that of the first main sub-pixel among the auxiliary sub-pixels, paragraph 103; wherein the auxiliary sub-pixels included in the pixel group are provided in two rows, and a size of an emission area of the first auxiliary sub-pixel is greater than a size of an emission area of the first main sub-pixel, paragraph 99.
Wang does not disclose an opposite electrode integrally arranged in the first display area and the second display area or
gaps between the auxiliary sub-pixels of the pixel groups of the second display area are equal to corresponding gaps between the main sub-pixels.
Ma et al. (US 10,756,136), hereafter “Ma,” discloses a display device including teaching an opposite electrode integrally arranged in the first display area and the second display area, Figure 13 and col. 9 lines 8-31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an opposite electrode to be integrally arranged in the first display area and the second display area. One would have been motivated to do so in order to form the cathode layer as a whole layer in the device manufacturing process, col. 9 lines 15-17.
Ma does not disclose gaps between the auxiliary sub-pixels of the pixel groups of the second display area are equal to corresponding gaps between the main sub-pixels.
Bai discloses a display device including teaching gaps between the auxiliary sub-pixels of the pixel groups of the second display area 22 are equal to corresponding gaps between the main sub-pixels 21, paragraph 61. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for gaps between the auxiliary sub-pixels of the pixel groups of the second display area to be equal to corresponding gaps between the main sub-pixels. One would have been motivated to do so in order to maintain the display result of the whole screen, end of paragraph 61.
In reference to claim 16, Wang discloses a pixel defining layer comprising a first opening and a second opening configured to expose central portions of the first pixel electrode and the second pixel electrode, respectively, wherein the emission area of the first main sub-pixel is defined by the first opening, and the emission area of the first auxiliary sub-pixel is defined by the second opening, paragraph 103.
In reference to claim 20, Wang discloses an image sensor arranged below the second display area, paragraphs 82 and 269.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) in view of Bai et al. (US 2020/0135148) and Ma et al. (US 10,756,136) as applied to claim 5 above and further in view of Jian et al. (US 2020/0411607).
In reference to claim 7, Wang does not disclose a number of the auxiliary sub-pixels included in the base unit is 1/4 of a number of the main sub-pixels included in a corresponding unit having a same area as that of the base unit in the first display area.
Jian et al. (US 2020/0411607) discloses a display device including teaching a number of the auxiliary sub-pixels included in the base unit is 1/4 of a number of the main sub-pixels included in a corresponding unit having a same area as that of the base unit in the first display area, Figure 8 and paragraphs 43 and 51. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a number of the auxiliary sub-pixels included in the base unit is 1/4 of a number of the main sub-pixels included in a corresponding unit having a same area as that of the base unit in the first display area. One would have been motivated to do so in order to for a region of low pixel density, paragraph 43.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) in view of Bai et al. (US 2020/0135148) as applied to claim 1 above and further in view of Zhang (US 2021/0366933).
In reference to claim 11, Wang does not disclose an inorganic insulating layer on the substrate, wherein the inorganic insulating layer comprises openings corresponding to the transmission portions.
Zhang (US 2021/0366933), hereafter “Zhang,” discloses a display device including teaching an inorganic insulating layer, 121 in Figure 3B, on the substrate 111, wherein the inorganic insulating layer comprises openings 132 corresponding to the transmission portions, paragraph 70. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an inorganic insulating layer to be on the substrate, wherein the inorganic insulating layer comprises openings corresponding to the transmission portions. One would have been motivated to do so in order to improve the intensity of light incident on an underlying sensor, end of paragraph 70.
In reference to claim 12, Wang does not disclose a lower electrode layer between the substrate and the auxiliary sub-pixels, wherein the lower electrode layer comprises lower holes corresponding to the transmission portions.
Zhang discloses a display device including teaching a lower electrode layer, 113 in Figure 3B, between the substrate 111 and the sub-pixels, wherein the lower electrode layer comprises lower holes 114 corresponding to the transmission portions, paragraphs 69 and110. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a lower electrode layer to be between the substrate and the auxiliary sub-pixels, wherein the lower electrode layer comprises lower holes corresponding to the transmission portions. One would have been motivated to do so in order to provide a light shielding layer, paragraph 69.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) in view of Bai et al. (US 2020/0135148) and Ma et al. (US 10,756,136) as applied to claim 13 above and further in view of Moon (US 2014/0183484).
In reference to claim 14, Wang does not disclose a functional layer arranged between the first pixel electrode and the opposite electrode, wherein the functional layer is arranged to correspond to the transmission portion.
Moon (US 2014/0183484) discloses a display device including teaching a functional layer arranged between the first pixel electrode and the opposite electrode, wherein the functional layer is arranged to correspond to the transmission portion, paragraph 66. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a functional layer arranged between the first pixel electrode and the opposite electrode, wherein the functional layer is arranged to correspond to the transmission portion. One would have been motivated to do so in order to form the layer for all pixels in a single step.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) in view of Bai et al. (US 2020/0135148) and Ma et al. (US 10,756,136) as applied to claim 13 above and further in view of Zhang (US 2021/0366933).
In reference to claim 15, Wang does not disclose a lower electrode layer arranged between the substrate and the second pixel electrode, wherein the lower electrode layer comprises lower holes corresponding to the transmission portions.
Zhang (US 2021/0366933), hereafter “Zhang,” discloses a display device including teaching a lower electrode layer, 113 in Figure 3B, between the substrate 111 and the pixel electrode 152, wherein the lower electrode layer comprises lower holes 114 corresponding to the transmission portions, paragraphs 69 and110. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a lower electrode layer to be arranged between the substrate and the second pixel electrode, wherein the lower electrode layer comprises lower holes corresponding to the transmission portions. One would have been motivated to do so in order to provide a light shielding layer, paragraph 69.
In reference to claim 17, Wang does not disclose an inorganic insulating layer on the substrate, wherein the inorganic insulating layer comprises openings corresponding to the transmission portions.
Zhang discloses a display device including teaching an inorganic insulating layer, 121 in Figure 3B, on the substrate 111, wherein the inorganic insulating layer comprises openings 132 corresponding to the transmission portions, paragraph 70. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an inorganic insulating layer to be on the substrate, wherein the inorganic insulating layer comprises openings corresponding to the transmission portions. One would have been motivated to do so in order to improve the intensity of light incident on an underlying sensor, end of paragraph 70.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) in view of Bai et al. (US 2020/0135148) and Ma et al. (US 10,756,136) as applied to claim 13 above and further in view of Chang et al. (US 2016/0293687).
In reference to claim 18, Wang does not disclose the first display area and the second display area are sealed by an encapsulation substrate arranged to face the substrate.
Chang et al. (US 2016/0293687), hereafter “Chang,” discloses a display device including teaching a display area sealed by an encapsulation substrate, 200 in Figure 2, arranged to face the substrate 100, paragraph 79. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first display area and the second display area are sealed by an encapsulation substrate arranged to face the substrate. One would have been motivated to do so in order to prevent air and moisture from permeating into the device, id. 
In reference to claim 19, Wang does not disclose a thin-film encapsulation layer comprising a first inorganic encapsulation layer, an organic encapsulation layer, and a second inorganic encapsulation layer, which are sequentially arranged on the opposite electrode.
Chang teaches a thin-film encapsulation layer, 190 in Figure 5, comprising a first inorganic encapsulation layer, an organic encapsulation layer, and a second inorganic encapsulation layer, which are sequentially arranged on the opposite electrode EL2, paragraphs 140 and 157. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a thin-film encapsulation layer comprising a first inorganic encapsulation layer, an organic encapsulation layer, and a second inorganic encapsulation layer, which to be sequentially arranged on the opposite electrode. One would have been motivated to do so in order to prevent air and moisture from permeating into the device, paragraph 157.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897